—■ Appeal from an order of the Supreme Court at Special Term (Amyot, J.), entered February 2, 1982 in Washington County, which denied petitioner’s application for an order to show cause to commence a proceeding against respondent pursuant to CPLR article 78. Petitioner’s appeal should be dismissed and his application pursuant to CPLR 5704 (subd [a]) denied (see Matter of Salahuddin v Smith, 91 AD2d 755). Moreover, the record in the instant matter shows that the Division of Parole denied petitioner’s administrative appeal by letter of March 11, 1982. Since Special Term denied petitioner’s applications for orders to show cause on January 6,1982 in Matter of Salahuddin v Smith (91 AD2d 755, supra) and on February 2,1982 in the instant proceeding, it is obvious that petitioner had not exhausted his administrative remedies when he made those applications. Furthermore, *757petitioner has now received 21 documents from the Division of Parole, everything to which he is entitled under the applicable regulations (see 9 NYCRR 8000.5 [c] [2] [i] [ab; therefore his applications seeking records from the Division of Parole should be dismissed as moot (Matter of Cummings v LeFevre, 76 AD 2d 974). Appeal dismissed, without costs; application pursuant to CPLR 5704 (subd [a]) denied. Mahoney, P. J., Sweeney, Kane, Weiss and Levine, JJ., concur.